 1   McGREGOR W. SCOTT
     United States Attorney
 2   TODD A. PICKLES
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:12-CR-00279-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   MICHAEL MCCREE,
15                  Defendant.
16

17          On or about October 26, 2017, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 982(a)(2)(A), based upon the plea agreement entered into between plaintiff

19 and defendant Michael McCree forfeiting to the United States the following property:
20                  a. Approximately $10,150.00 seized from Old Republic Title Company, and
                    b. Approximately $2,492.00 in U.S. Currency.
21

22          Beginning on October 28, 2017, for at least 30 consecutive days, the United States published

23 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

24 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

25 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
26 validity of their alleged legal interest in the forfeited property.

27          The Court has been advised that no third party has filed a claim to the subject property, and the

28 time for any person or entity to file a claim has expired.
                                                         1
29                                                                                           Final Order of Forfeiture

30
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 3 and interest in the above-listed property pursuant to 18 U.S.C. § 982(a)(2)(A), including all right, title,

 4 and interest of Michael McCree.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.
 9          SO ORDERED this 19th day of November, 2018.

10

11

12
                                                               Troy L. Nunley
13
                                                               United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                              Final Order of Forfeiture

30
